Citation Nr: 1517858	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  06-19 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a head injury with migraines.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2013 the Board issued a decision that denied the claims identified on the cover page.  The Veteran appealed the Board's decision to the United States Court  of Appeals for Veterans Claims (Court).  In June 2014 the Court issued an Order granting a Joint Motion of the Parties asking that the Board's decision be vacated and that the case be returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for actions in compliance with the Joint Motion for Remand, as incorporated by the Court's Order.  VA will notify the appellant if further action is required on his part.


REMAND

The Joint Motion essentially asserts that the Board's adjudication of PTSD with depression is not the same as adjudicating claims for PTSD and depression.  The Joint Motion also noted that the Veteran had not been provided appropriate notice concerning a claim for PTSD when the claimed stressor is in-service personal assault. 

The Joint Motion further concluded that evidence relating to stressful events during service that is developed in support of the claim for service connection for PTSD may also relate to the claimed in-service back and head injuries, and that those claims are therefore intertwined.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a development letter pertaining    to a claim for service connection for PTSD based on      in-service personal assault that includes a VA Form      21-0781a, and afford an appropriate period in which to respond.

2.  If in response to the letter cited above the Veteran identifies any evidence or information that warrants additional development, such should be accomplished. 

3.  Obtain updated VA treatment records and associate such records with the electronic claims file.

4. After the development requested above has been completed to the extent possible and any additional development deemed necessary has been accomplished, the AOJ should again review the record.  If the claim     for service connection for an acquired psychiatric disorder to include PTSD and depression remains denied, the appellant and representative, if any, should be furnished    a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




